Title: To Alexander Hamilton from Robert Morris, 2 June 1797
From: Morris, Robert
To: Hamilton, Alexander


Philada. June 2d. 1797
Dear Sir
Your letter of yesterday is this moment recd and I take my pen upon the first impulse to tell you not to be uneasy, I will pay you every farthing principal & interest, have patience for my measures to operate & rely yourself with Confidence. The Nature of your debt ties me at all events & it shall be paid. As to Mr Church’s Security how can it be doubted. I told you before that Mr Marshall is in treaty for the Land at Two Dollrs ⅌ Acre & writes for the Papers I wrote to you for. I beg you to send them as Speedily as possible. I think they will enab⟨le⟩ me to pay him off long before the time stipulated.
I am to be sure disagreeably situated, but my affairs are retrievable if I could get the Common aid of Common times and I will struggle hard. Keep All this to Yourself. I will address you again by & by. But send me the Papers written for.
Yours Sincerely
Robt Morris
Alexr. Hamilton Esqr
